DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has amended the claims to include limitations of four previously dependent claims (7-10) into the independent claim (1) thereby changing the scope of the independent claim.  The ranges are all supported by the original filing.  New claims have been added.  Support for the new claims is found in the original filing; no new matter is presented.
The rejection over CN105255527A is withdrawn at this time due to the express requirement for high amounts of heavy aromatics hydrocarbons in the reference.
Amended and new grounds of rejection are below set forth addressing the amended and new claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/6/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 15-16 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
The claims esp. claim 1 and 4, etc. recite the composition comprising one or more alkylate components.  This actual content of the component (i.e. paraffin, iso paraffin, cyclo paraffin, olefin, aromatic, and carbon numbers and branching of aforementioned) is not defined in the specification.  The only direction given to the alkylate component pertains to its method of formation.  

    PNG
    media_image1.png
    178
    1028
    media_image1.png
    Greyscale

Because the alkylate component may be made with a variety of feed stocks, etc. it may comprise straight and/or branched and/or cyclic alkanes/paraffin (the instant specification recognizes that the produce includes “different alkylate components”).  As such the alkylate component includes the other claimed components such as cyclic alkane and branched alkane giving rise to indefiniteness esp. as to ranges recited in the claims (i.e. claims 7-10) For purposes of examination any alkane whether straight, branched or cyclic or mixture thereof will meet the limitation for alkylate.  The alkylate overlaps and encompasses branched alkanes, cyclic alkanes making the total of the range of each component in the gasoline fuel blending component composition indefinite (esp. claims 1, 16, and 21-22).
Claim Interpretation and Introduction
Any and all claim interpretations set forth in the rejections under Section 112 are expressly incorporated herein.  The claim interpretations and introduction is expressly incorporated into each and every rejection below as though fully set forth therein.
The product by process limitations recited in the claims including but not limited to alkylate and “derived from a renewable or biological source” (instant claim 4) do not appear to further limit the claimed compositional components which are defined by their structure as alkane, iso alkane and cyclic alkane as well as oxygenated.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)  "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). 
Since the prior art discloses the claimed composition it will necessarily possess the claimed physical and performance features including but not limited to emissions reduction and meeting various standards when blended with conventional fuel and tested.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
The below prior art teaches ranges which meet, and/or overlap or fall within the claimed ranges as more fully below set forth both as to amount by volume as well as carbon number.  Given the density of hydrocarbons the range or amount by weight will meet or overlap the range by volume.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ; see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
The examiner notes that one of ordinary skill in the art at the time of filing the invention knows that octane values measure how good a fuel is at resisting premature detonation in the combustion chamber (i.e. knocking) and reduce emissions and that emission levels are regulated by the state as well as EPA.  
The claims esp. claim 1, 4,, etc. recite the composition comprising one or more alkylate components.  This actual content of the component (i.e. paraffin, iso paraffin, cyclo paraffin, olefin, aromatic, and carbon numbers and branching of aforementioned) is not defined in the specification.  The only direction given to the alkylate component pertains to its method of formation.  

    PNG
    media_image1.png
    178
    1028
    media_image1.png
    Greyscale

Because the alkylate component may be made with a variety of feed stocks, etc. it may comprise straight and/or branched and/or cyclic alkanes/paraffin.  As such the alkylate component includes the other claimed components such as cyclic alkane and branched alkane giving rise to indefiniteness esp. as to ranges recited in the claims.  For purposes of examination any alkane whether straight, branched or cyclic or mixture thereof will meet the limitation for alkylate.  The alkylate overlaps and encompasses branched alkanes, cyclic alkanes making the total of the range of each component indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 15-16 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landschof et al (US 2008/0134571) as evidenced by “Increasing Gasoline Octane Levels to Reduce Vehicle Emissions a Review of Federal and State Authority” by Romany M Webb January 2017
Regarding Claims 1-6, 15-16, and 21-23
Landschof et al (US 2008/0134571) discloses a fuel composition comprising alkylated benzene, 5 vol. % or more amine, and an iso paraffin composition comprising alkylate, a combination of iso paraffin of C11 or less (Abstract) The composition comprises an oxygenate octane booster and one or more additives [0020] 
The alkylate includes various branched iso paraffin such as C5-10 iso paraffin in which is formed from a reaction of C3-6 stream with isobutene.  The alkylate has 0 vo. % or more iso paraffin having 8 carbons total or 90 vol.% or more C8 iso paraffin [0040] 

    PNG
    media_image2.png
    231
    431
    media_image2.png
    Greyscale
(meeting the limitations of claim 1 for alkylate formed by conversion of an olefin with an isoparaffin)

    PNG
    media_image3.png
    593
    452
    media_image3.png
    Greyscale

Landschoff indicates a fuel composition which comprises an iso paraffin composition which includes alkylate (See claim 1) and may comprise 45-50 vol. % isooctane and 3-7 vol. % iso pentane in the fuel composition (See claim 17) and the 
The alkylate may include iso paraffin such as C8 isoparaffin in an amount of 54.17, naphthene C8 (meeting the limitation of claim 3 for cyclo octane) in an amount of 27.41 [0099] (meeting the limitation of claim 1 for alkylate, and one or more cyclic alkane and one or more branched alkane and being a point within the range of claim 1)
The alkylate includes:

    PNG
    media_image4.png
    610
    576
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    1182
    645
    media_image5.png
    Greyscale


The composition may comprise a combination of iso paraffin including 2,2,4 trimethyl pentane , iso pentane and isooctane [0044] (meeting the limitation of claims 1-2)
The oxygenate octane booster includes tert alkyl ethers including those with methyl and ethyl groups such as MTBE or ethyl tertiary butyl ether[0047-0049] (meeting the limitation for an oxygenate of claim 1 and the limitations of claim 6) in an amount of 25 vol. % or less or 8 vol. % or more [0050]  which may be made using known processes from a variety of sources [0051] (while the process by which the oxygenate is made is not deemed by the examiner absence evidence to afford physical attributes to the oxygenate – esp. where the chemical formula such as MTBE is expressly recited by the reference- the examiner maintains that one of ordinary skill in the art at the time of filing the invention could readily envisage making same from renewable or biological sources or in the alternative that same would have been obvious to try by one of ordinary skill in the art at the time of filing the invention as  a known process and a known source).
The composition may comprise other components such as gasoline additives [0053] and other paraffin, alcohols ethers such as straight run gasoline, naphtha, olefins etc. as well as cyclic paraffins [0052-0056]
The fuel is for automotive engines esp. those operating on gasoline [0003-004] and provides improved octane ratings to boost power output [0014-0015] and include additives as specified by regulatory body such as US California Air resource board or US EPA [0053] 
The iso paraffin component and the alkylate, and combination of iso paraffin and oxygenate of the composition renders obvious the claimed blending composition component.  No olefins or aromatics are required in these components thereby overlapping and encompassing the instant claim ranges such as claim 1 and 21-22)  
Landschoff recognizes a synergy may exist between compounds for certain properties affording high octane ratings [0074]
Landschoff teaches alkylate may be used to replace some iso octane and isopentane as it is inexpensive [0075] making it possible for one of ordinary skill in the art at the time of filing the invention to optimize the amount of iso alkane/iso octane and alkylate.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
The examiner notes that one of ordinary skill in the art at the time of filing the invention knows that octane values measure how good a fuel is at resisting premature detonation in the combustion chamber (i.e. knocking) and reduce emissions and that emission levels are regulated by the state as well as EPA.  See generally “Increasing Gasoline Octane Levels to Reduce Vehicle Emissions” for example at pp 2-6 teaching 
Further Regarding Claim 4:
Landschof et al (US 2008/0134571) discloses the limitations above set forth. The oxygenate octane booster includes tert.alkyl ethers including those with methyl and ethyl groups such as MTBE or ethyl tertiary butyl ether[0047-0049] The process by which the oxygenate is made is not deemed by the examiner absence evidence to afford physical attributes to the oxygenate – esp. where the chemical formula such as MTBE is expressly recited by the reference- the examiner maintains that one of ordinary skill in the art at the time of filing the invention could readily envisage making same from renewable or biological sources or in the alternative that same would have been obvious to try by one of ordinary skill in the art at the time of filing the invention as  a known process and a known source).
Regarding Claims 15 and 23
Landschof et al (US 2008/0134571) discloses the limitations above set forth.  The ranges of each component taught by the reference overlap and/or meet the claimed ranges – see examples where a specific amount is taught as well as general ranges as set forth.  
The fuel being the claimed composition will necessarily be capable of reducing emissions of an internal combustion engine on WLTP when blended with conventional fuel and will exhibit reduced emissions as compared to emissions from fuel without said blending composition.
	Response to Arguments
Applicant's arguments and Affidavit/Declaration filed 12/6/2021 have been fully considered but they are not persuasive as to the above rejections. 
Applicant argues the ranges of each compositional component are not taught or rendered obvious by the cited prior art and that unexpected and superior results exist so as to overcome any showing of obviousness.  This is not persuasive.
Regarding Claimed Ranges:
The examiner notes that the ranges possess variations as defined by the instant specification:

    PNG
    media_image6.png
    129
    943
    media_image6.png
    Greyscale

The examiner also notes that the alkylate component may be made with a variety of feed stocks, etc. and produces different products - it may comprise straight and/or branched and paraffin of any carbon range, branching etc. the alkylate component includes straight alkane and branched alkane giving rise to indefiniteness esp. as to ranges recited in the claims. 
    PNG
    media_image1.png
    178
    1028
    media_image1.png
    Greyscale
 As such it is impossible to ascertain the amount of iso alkane esp. iso octane, etc. in the blending component.  

The instant specification indicates the alkylate product: 
    PNG
    media_image7.png
    166
    955
    media_image7.png
    Greyscale
clearly encompassing a variety of iso paraffin products of varying carbon number and branching.  The cited reference teaches the alkylate is an a branched paraffin derived from the reaction of isoparaffin with olefin [0038] and may have C5-10 iso paraffins [0039] formed from reaction of isobutene and a C3-C5 stream [0040] (i.e. i.e. isobutene as in the instant application specification at [00063]) 
The alkylate overlaps and encompasses branched alkanes, cyclic alkanes making the total of the range of each component in the gasoline fuel blending component composition indefinite (esp. claims 1, 16, and 21-22) i.e. alkylate may comprise isooctane, iso pentane, cyclohexane, etc.   Since the alkylate component is not defined by carbon number and may be expected to form various paraffins/alkanes in a gasoline boiling range (4 to 12 carbons) as is known by those of ordinary skill in the art at the time of filing the invention (See also remarks at P5) 
The cited reference Landschoff discloses a composition with several different components.  The examiner maintains that the iso paraffin component and the alkylate, and combination of iso paraffin and oxygenate of the composition renders obvious the 
As above set forth the examiner maintains the reference affords sufficient information and overlapping ranges as to establish a prima facie showing of obviousness.
Landschoff recognizes a synergy may exist between compounds for certain properties affording high octane ratings [0074]
Landschoff teaches alkylate may be used to replace some iso octane and isopentane as it is inexpensive [0075] making it possible for one of ordinary skill in the art at the time of filing the invention to optimize the amount of iso alkane/iso octane and alkylate.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 15 is directed to a blended fuel and also uses the term “comprising” thereby permitting additional additives as well as aromatic and olefins, etc.. 
Applicant’s remarks asserting unexpected and superior results and data offered in support thereof is not commensurate with the scope of the claims.  
It is unclear what the data of the instant examples is compared to (i.e. no comparison to the closest prior art and no comparison to ranges outside the claimed ranges).  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness. An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong
The range of iso alkane (aside from the unknown in the alkylate) is claimed at 30-60 vol. % of ANY chain length ANY branching, etc.  The data shows for only amounts of 39 %, 40 %, and 45 %.  There is no data at the bottom or top points or above or below.   The cyclic alkane (again the independent claim is ANY cyclic alkane) is used in an amount of 37, 30 and 22% while the claimed range is 22-40 % so no data at top above or below.  The alkylate which is of unknown constitution and may vary is showing in amounts of 2, 10 and 22 % while claimed at 2 to 25 % so not top point nothing above or below.  Similarly different oxygenates are used in amounts of 22, 20 and 10 % while claimed at 1 to 22 % so nothing at bottom above or below.  It is unclear of the existence of a nexus of the argued improvement and the claimed ranges.  
A single base fuel is used – Super plus 98 gasoline.  This appears to be a commercial product which has an additive package and is low sulfur.  No information is provided on olefin or aromatic content, etc.  As such it is not representative of all gasolines which may have high or low sulfur, various aromatics, various additives with or without aromatics, etc.  The claims to the gasoline composition are directed to any fuel composition of any type and is not limited to gasoline.  
The data appears to show addition of 10, 20, 50, 75 and 100% of the blending component – no amount is claimed in claim 15 and the range of claim 16 is 5-50 %so there is no data for 5 % or below.  
Applicant argues the predictive indices of the literature cannot explain the unexpected behavior of the inventive fuel and fuel blends.  No citation to the literature or documentation of same appears to be provided.  Addition of iso octane and improvement of octane numbers would improve combustion and would therefore 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)
Further information should be provided on why the ranges claimed by applicant are critical and what contribution is made by the alkylate (exactly) to aid in establishing unexpected and superior results.  "[A]ppellants have the burden of explaining the data in Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). 
The applicant may wish to schedule a telephone interview to discuss the data and the ranges of the claimed components esp. the iso paraffin vs. the alkylate components.
For the above reasons the rejections are maintained.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See PTO 892 accompanying this office action.  For example:
Bazzani (US 2002/0045785) discloses an unleaded gasoline blend comprising components (a) at least 5 vol. % of a branched hydrocarbon saturated such as triptane used in a formulated gasoline blend which comprises iso pentane, aromatics and oxygenates to reduce emissions of exhaust gas CO2 CO and NOx and total hydrocarbons (Abstract) the composition may comprise component (B) of a saturated aliphatic hydrocarbon of 5 or 6 carbons at least 20 vol. % [0017] or having 510 carbons such as iso C8 [0022] especially iso octane [0024] where component (b) is 10-80 vol. % or 25-70 % [0025] 
Component (b) may also include a mixture of liquid saturated hydrocarbons such as alkylate [0026] 
Cycloaliphatic hydrocarbons such as cyclohexane may be present in range of less than 15 % or 1-10 % [0029] 

D’Acosta et al (US 2016/0010019) discloses a motor fuel comprising 50-75 wt.% isooctane/alkylates, 20-40 wt. % ETBE, 0-3 wt.% iso butane and 0- 5 wt.% aromatics.  (Abstract) The fuel comprises aliphatic hydrocarbon blended with ETBE and the aliphatic hydrocarbons include alkanes and cycloalkanes where the alkanes are C4-C12 [0028] The fuel may comprise an alkylate product which includes a mixture of high octane iso paraffins [0029] iso octane is particularly preferred [0030]  The oxygenate results in more complete combustion and lower exhaust emissions [0033] 
The fuel comprises iso butane  ETBE isooctane/alkylates etc. [0049-0063] 
C5-7 cycloalkanes are octane boosters [0081]
WO 01/07540 discloses a low cost oxygenated gasoline fuel comprising an ester gasoline blend stock (P7 L21-28)  The fuel may comprise an oxygenate such as MTBE, ETBE (P9 L20-25) and liquid gasoline including motor gasoline and aviation fuel (P9 L25-30) the gasoline includes components of paraffin such as butane/iso butane P10 L25-P11L5) and include blend stocks such as straight run gasoline, alkylates, etc. (P12 L20-30)  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PAMELA H WEISS/Primary Examiner, Art Unit 1759